Citation Nr: 1440883	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision.

The appeal was previously before the Board in January 2010, May 2011, and November 2011.  In the November 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a Joint Motion for Remand filed by the parties.  The Board remanded the case for additional development in April 2013 and in October 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, his prostate cancer, diagnosed in August 2002, may be presumed to be due to his exposure to Agent Orange while on active duty in Thailand per VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

2. The Veteran has consistently stated that he was exposed to Agent Orange in 1966 at the Udorn Royal Thai Air Force Base while working in the ammunition dump approximately one mile from the main base and that his duties placed him near the base perimeter when he was transported daily to the ammunition dump from the main base. 

3. Personnel records show that the Veteran was a munition specialist and in February 1966 departed for a 45 temporary duty assignment and in April 1966 departed for a 120 day temporary duty assignment; a service treatment record dated on August 4, 1966 from the Ching Chuan Kang Air Force Base in Taiwan shows that the Veteran just returned from 120 days in Thailand.


CONCLUSION OF LAW

Prostate cancer may be presumed (herbicide) to have been incurred in wartime service.  38 U.S.C.A.  §§ 101(16) , 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


ORDER

Service connection for prostate cancer is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


